Pillsbury, P. J. It does not appear by the bill of exceptions in this case, that any exception was taken by the appellant to the giving or refusing instructions, or to the action of the court in overruling the motion for a new trial, and as this point is made by the appellee, we cannot ignore it. It is well settled that unless an exception is taken and preserved to the overruling a motion for a new trial, the appellate court cannot examine the error assigned, that the verdict is contrary to the evidence, or that the court erred in refusing to grant a new trial. St. L. A. & T. H. R. R. Co. v. Dorsey, 68 Ill. 326; Seibel v. Vaughan, 69 Ill. 257. Neither will the appellate court consider the ruling of the court below, in giving or refusing instructions when the record fails to show that any exception was taken to such action of the court below. Grimes v. Butts, 65 Ill. 347. The only alleged error of the court brought to our notice which we can consider, is that the .court erred in permitting the policy of insurance to be given in evidence to the jury, on the ground that it appeared to have been altered so as to run two years instead of one. The appellee testified that the alteration was made by Wagner, the agent of the company, who took the insurance and also gave the renewal receipt. This testimony was sufficient prima facie to permit the instrument to go to the jury in evidence: and whether the evidence upon the whole was sufficient to sustain the finding of the jury, that it was the act of the company, we do not consider, for the reason above stated; that no exception was taken to the overruling of the motion for a new trial. The judgment of the Court below will be affirmed. Judgment affirmed.